Motion Granted; Appeal Dismissed and Memorandum Opinion filed
December 31, 2019.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00873-CV


               M&M SIENNA PROPERTIES, LTD., Appellant

                                        V.

                   MARHABA PARTNERS, LTD., Appellee

                   On Appeal from the 151st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-81009


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed October 15, 2019. On December
11, 2019, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.